ATTACHMENT TO NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,722,731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 24-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
However, the prior art of record fails to teach or fairly suggest the system, comprising: at least one storage device including a set of instructions for adaptive treatment planning; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the system is directed to: obtain a planning image of a region of interest (ROI) relating to a first treatment plan of the ROI: obtain a first image and a reference image of the ROI, the first image being acquired by a first scan with a first dose level during a first treatment fraction, the reference image being acquired during a second treatment fraction prior to the first treatment fraction; determine whether a replanning condition is satisfied based on the first image, the reference image, and the planning image. 
apparatus which is further configured such that, in response to determining that the replanning condition is satisfied, the system/processor program causes a scanner to perform a second scan on the ROI with a second dose level to provide a second image of the ROI, the second dose level being higher than the first dose level, and generates a second treatment plan according to the second image, in the manner as required by Claim 24.
With respect to Claim 34, the prior art of record teaches many of the elements of the claimed invention, including a method for adaptive treatment planning implemented on a computing device having at least one processor and at least one storage device, the method comprising: obtaining a planning image of a region of interest (ROI) relating to a first treatment plan of the ROI; obtaining a first image and a reference image of the ROI, the first image being acquired by a first scan with a first dose level during a first treatment fraction, the reference image being acquired during a second treatment fraction prior to the first treatment fraction; determining whether a replanning condition is satisfied based on the first image, the reference image, and the planning image.
However, the prior art of record fails to teach or fairly suggest the method wherein, in response to determining that the replanning condition is satisfied, causing a scanner to perform a second scan on the ROI with a second dose level to provide a second image of the ROI, the second dose level being higher than the first dose level: and generating a second treatment plan according to the second image, in the manner as required by Claim 34.
With respect to Claim 43, the prior art of record teaches many of the elements of the claimed invention, including a non-transitory computer readable medium, comprising a set of instructions for adaptive treatment planning, wherein when executed by at least one processor, the set of instructions direct the at least one processor to effectuate a method, the method comprising: obtaining a planning image of a region of interest (ROI) relating to a first treatment plan of the ROI; obtaining a first image and a reference image of the ROI, the first image being acquired by a first scan with a first dose level during a first treatment fraction, the reference image being acquired during a second treatment fraction prior to the first treatment fraction; determining whether a replanning condition is satisfied based on the first image, the reference image, and the planning image.
However, the prior art of record fails to teach or fairly suggest the computer readable medium instructions wherein, in response to determining that the replanning condition is satisfied, causing a scanner to perform a second scan on the ROI with a second dose level to provide a second image of the ROI, the second dose level being higher than the first dose level; and generating a second treatment plan according to the second image.
Claims 25-33 and 35-42 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/12/2022